Third District Court of Appeal
                                State of Florida

                             Opinion filed July 19, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-1100
                          Lower Tribunal No. 00-12050
                              ________________


                 Keon Chambers a/k/a Keion Chambers,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Keon Chambers a/k/a Keion Chambers, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SCALES and LUCK, JJ.

      ROTHENBERG, C.J.

      Keon Chambers a/k/a Keion Chambers (“the defendant”) appeals the trial

court’s order: (1) denying his rule 3.800(a) motion to vacate or set aside what the
defendant claims is an illegal sentence; and (2) prohibiting the defendant from

filing any further pro se pleadings. Because the defendant’s arguments regarding

the legality of the sentences imposed is without merit, we affirm the portion of the

trial court’s order denying the defendant’s motion to vacate or set aside his

sentence. We, however, reverse the second portion of the trial court’s order as

there is nothing in the record demonstrating that prior to prohibiting the defendant

from filing any further pro se pleadings related to the instant case, the trial court

followed the procedures required to impose such a restriction.         See State v.

Spencer, 751 So. 2d 47 (Fla. 1999).

      Under Spencer, the Florida Supreme Court recognized the need to balance

the court’s ability to devote its time and resources to legitimate, non-frivolous

claims, with the litigant’s right of access to the courts. Spencer, 751 So. 2d at 48.

The Florida Supreme Court, therefore, empowered the courts to prohibit further

pro se pleadings in appropriate circumstances, but only after providing the litigant

with notice and an opportunity to be heard through the issuance of an order to

show cause.    Id. at 48.   Not only does this procedure allow the litigant the

opportunity to present an argument as to why he or she should not be prohibited

from further filings, it also serves to generate a more complete record. Id. at 48-

49.




                                         2
      Because there is nothing in the record to reflect that this procedure was

followed, we reverse the portion of the trial court’s order prohibiting the defendant

from filing further pro se pleadings in this case without prejudice to the trial court,

if it still wishes to preclude the defendant from filing further pro se pleadings in the

instant case, to issue the appropriate notice and to provide the defendant with an

opportunity to be heard.

      Affirmed, in part; reversed, in part.




                                           3